UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4525


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TARREN RAMONE HUGHEY, a/k/a Ty,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00850-CMC-1)


Submitted:   March 18, 2014                 Decided:   April 4, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, William K. Witherspoon, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tarren   Ramone      Hughey       pled    guilty       to   conspiracy       to

commit Hobbs Act robbery, 18 U.S.C. § 1951(a), and was sentenced

to 188 months’ imprisonment.               He now appeals, claiming that the

Government      breached     the    plea    agreement          when   it     moved    for   an

upward    departure     or    variance       from       Hughey’s      Guidelines          range

based    on    under-representation          of     his    criminal          history.       We

affirm.

               Hughey concedes that the Government did not expressly

agree    not    to   request       an   upward     departure          and,    contrary       to

Hughey’s      assertion,     no    such    promise       was    implied       in    the   plea

agreement.       We therefore conclude that Hughey has not met his

burden of establishing by a preponderance of the evidence that a

breach occurred.        See United States v. Snow, 234 F.3d 187, 189

(4th Cir. 2000).

               Accordingly,       we    affirm.           We     dispense          with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would

not aid the decisional process.

                                                                                     AFFIRMED




                                             2